THE LAW OFFICES OF RYAN ALEXANDER 520 South Fourth Street, Suite 340 · Las Vegas, Nevada 89101 Phone: (702) 868-3311 · Facsimile: (702) 868-3312 Email: Info@RyanAlexander.us · Website: www.RyanAlexander.us VIA EDGAR May 19, 2011 THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION Division of Corporate Finance 100 F. Street, N.E. Washington, D.C. 20549 Attn:Larry Spirgel, Assistant Director Re:Laredo Resources Corp. Registration Statement on Form S-1, as amended by Amendment No. 2 Filed February 16, 2011 Your File No. 333-171457 Dear Mr. Spirgel: We write on behalf of Laredo Resources Corp. (the “Company”) in response to comments by the United States Securities and Exchanges Commission (the “Commission”) in a letter dated February 25, 2011 by Larry Spirgel, Assistant Director of the Commission’s Division of Corporate Finance, commenting on the Company’s Amendment No. 2 to Form S-1 filed February 16, 2011. The factual information provided herein relating to the Company has been made available to us by the Company.Titling and paragraph numbering of the comments as inserted herein below corresponds to the titling and numbering used in the Commission’s comment letter. General 1. We have considered your response to comment one from our letter dated February 11, 2011.we continue to believe thatthe purpose of the private offering following by the public resale of the securities is to facilitate a market in the company’s securities and that the public offering constitutes an indirect primary offering by the company through the selling shareholders.therefore, please identify all the selling shareholders as underwriters and fix the sales price to the public for the duration of the offering. Response:The Registration Statement has been amended to identify all of the selling shareholders as underwriters and to fix the sales price to the public for the duration of the offering. In addition, the Registration Statement has been updated where appropriate to include the Company’s unaudited financial statements for the quarter ended February 28, 2011. In addition, please find enclosed herewith an acknowledgement letter from the Company. Please feel free to contact me should you require additional information at (702) 868-3311. Regards, /s/ Ryan Alexander Ryan Alexander The Law Offices of Ryan Alexander PLLC Enclosure (Acknowledgment by the Company)
